246 P.3d 744 (2010)
349 Or. 479
HARRIS AND HARRIS.
(S058224).
Supreme Court of Oregon.
December 16, 2010.
Petition for review allowed.
Wife initiated the appeal in this case challenging the trial court's failure to award her any compensatory spousal support. Wife also challenged the trial court's determination of the level and duration of maintenance support in the Court of Appeals. Wife lost on both of the issues that she raised in the Court of Appeals. At the conclusion of that portion of the appellate court proceedings, husband sought an award of attorney fees based upon prevailing at that stage of the case. The Court of Appeals awarded attorney fees to husband in the amount of $14,323.50. The award of attorney fees does not differentiate the amount based on the issues contested before the Court of Appeals. Wife filed a petition for review in this court in case number S057887 challenging only the Court of Appeals' disposition of the compensatory spousal support issue. Wife also subsequently filed a petition for review regarding the Court of Appeals' award of attorney fees in this case number S058224. By order dated April 8, 2010, this court held wife's petition for review of the award of attorney fees in abeyance pending the court's decision on the issues in wife's petition for review in case number S057887. In light of our decision issued today modifying the Court of Appeals' disposition of the compensatory spousal support issue and awarding wife compensatory spousal support in case number S057887 (349 Or. 393, 244 P.3d 801) we allow wife's petition for review challenging the award of attorney fees in case number S058224, vacate the award of attorney fees, and remand the case to the Court of Appeals for reconsideration of the award of attorney fees to husband.